1:18-cv-01100-SEM-TSH # 26-1   Page 1 of 7                                   E-FILED
                                             Monday, 05 November, 2018 05:30:30 PM
                                                        Clerk, U.S. District Court, ILCD




                    Exhibit 1
       1:18-cv-01100-SEM-TSH # 26-1              Page 2 of 7



                          IN THE UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                  SPRINGFIELD DIVISION

Kelli Andrews,                                    )
                                                  )
                 Plaintiff,                       )
                                                  )       No. 18-cv-01100-SEM-TSH
            v.                                    )
                                                  )
Sangamon County et al.,                           )
                                                  )
                 Defendants.                      )
                                                  )

   PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

       Plaintiff by her undersigned attorneys, propounds the following requests for production

pursuant to Fed. R. Civ. P. 34 upon Defendants Sangamon County, Illinois, Wes Barr, and Larry

Beck, Jr. (“Defendants”).

                               DEFINITIONS AND INSTRUCTIONS

       1.        The term “document” shall have the broadest possible meaning under the Federal

Rules of Civil Procedure and shall include any handwritten, typed, photographed, computerized,

audio, video, or other graphic matter, regardless of how it is printed, stored or reproduced, in the

possession and/or control of Defendants or known by Defendants to exist, whether or not

claimed to be privileged or otherwise excludable from discovery. Any document with any marks

or notations, including but limited to: initials; routing instructions; date stamps; and any

comment, marking, or notation of any character, is to be considered a separate document.

“Document” includes communications.

       2.        “Defendants,” “You,” and “Your” shall refer to any of Defendants Sangamon

County, Illinois, Wes Barr, and Larry Beck, Jr., as well as their counsel and any consultants,

experts, investigators, representatives, agents or other Persons acting on their behalf.

       3.        “Sangamon Jail” refers to the Sangamon County Detention Facility.
       1:18-cv-01100-SEM-TSH # 26-1              Page 3 of 7



        4.       If there are no documents in your possession, custody, or control that are

responsive to a particular request, please so state and identify the request.

        5.       If you know of any documents responsive to this request that are not in your

possession, custody or control, identify those document(s) and the person who has possession,

custody or control thereof.

        9.       “Relate,” “relating to,” or “regarding” shall mean directly or indirectly

mentioning or describing, pertaining to, being connected with, reflecting upon, or having any

logical or factual connection with a stated subject matter.

        10.      “Communications” shall refer to any form of communication, including but not

limited to letters, memos, e-mails, notes, text messages, electronic chats, correspondence,

recordings, or the like.

        11.      “Person” shall refer to any individual, corporation, partnership, organization, or

other legal entity.

        13.      Unless otherwise stated, the “Relevant Time Period” for these discovery requests

shall be the period from five years prior to the incident described in the Complaint to the present.

        14.      These requests are to be responded to separately by each of the Defendants.

        15.      If any document is withheld under a claim of privilege, please list any such

document with respect to which you claim a privilege, identifying the source and nature of the

privilege.

                                REQUESTS FOR PRODUCTION
        1.       All documents which relate to, support, or rebut any of the allegations or claims in

the Complaint.

        2.       All documents upon which Defendants may rely at trial.



                                                  2
          1:18-cv-01100-SEM-TSH # 26-1          Page 4 of 7



          3.    All documents relating to the detainment of Tiffany Rusher at Sangamon Jail

from December 2016 through March 2017.

          4.    All documents relating to the detainment of Tiffany Rusher at Sangamon Jail

from any period other than December 2016 through March 2017.

          5.    All medical records pertaining to Tiffany Rusher, without limitation to time.

          6.    All visual depictions, including photographs or floor plans, of any cell or cells in

which Tiffany Rusher was housed from December 2016 through March 2017.

          7.    All floorplans of the Sangamon County Jail as of March 2017.

          8.    All photographs of Tiffany Rusher.

          9.    All items which belong or once belonged to Tiffany Rusher, or which were

possessed by her.

          10.   All notes, grievances, or other documents authored by Tiffany Rusher or on her

behalf.

          11.   All notes or recordings of any interviews pertaining to the death of Tiffany

Rusher.

          12.   All physical evidence in your possession relating to the death of Tiffany Rusher.

          13.   All documents relating to any investigation into the cause of Tiffany Rusher’s

death, including but not limited to all internal or administrative reports, medical reports,

investigative reports, notes, collected evidence, witness statements, medical evidence,

photographs, communications, and documents reflecting conclusions of such investigation.

          14.   All communications, including but not limited to e-mailed communications,

relating to Tiffany Rusher.




                                                 3
       1:18-cv-01100-SEM-TSH # 26-1            Page 5 of 7



       15.     All documents relating to Sangamon Jail’s policies and procedures relating to the

prevention of detainee suicide.

       16.     All documents relating to Sangamon Jail’s policies and procedures relating to the

provision of mental health treatment to detainees.

       17.     All documents relating to Sangamon Jail’s policies and procedures relating to

detainee mental health screening.

       18.     All documents relating to Sangamon Jail’s policies and procedures governing

detainee classification, housing assignments, and housing arrangements.

       19.     All documents relating to Sangamon Jail’s policies and procedures governing

solitary confinement, administrative segregation, restricted housing, disciplinary segregation, or

any other name for the detainment of a prisoner with no other cellmate.

       20.     All documents relating to Sangamon Jail’s current contract with Associated

Clinical Healthcare or any other entity regarding the provision of mental health services at

Sangamon Jail.



Dated: June 20, 2018                           /s/ Alan Mills        .
                                             Alan Mills - alan@uplcchicago.org
                                             Nicole Schult - Nicole@uplcchicago.org
                                             Uptown People’s Law Center
                                             4413 North Sheridan Rd.
                                             Chicago, Illinois 60640
                                             Tel: (773) 769-1411
                                             Fax: (773) 769-2224

                                             Stephen H. Weil – steve@weilchardon.com
                                             Alexis G. Chardon – ali@weilchardon.com
                                             Weil & Chardon LLC
                                             333 S. Wabash Ave., Suite 2700
                                             Chicago, IL 60604
                                             312-585-7404



                                                4
1:18-cv-01100-SEM-TSH # 26-1     Page 6 of 7



                               Emmanuel Andre - eandre@northsidetlc.com
                               Northside Transformative Law Center
                               1543 W. Morse Ave.
                               Chicago, IL 60626
                               (312) 219-654

                               Attorneys for Plaintiff




                                  5
      1:18-cv-01100-SEM-TSH # 26-1             Page 7 of 7



                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on June 20, 2018, service of the foregoing

was made via email on the following attorneys:

       Theresa Powell – tpowell@heylroyster.com

       Brett E. Siegel – bsiegel@heylroyster.com

       Alan Mills – alan@uplcchicago.org

       Nicole Schult – nicole@uplcchicago.org

       Alexis Chardon – ali@weilchardon.com

       Emmanuel Andre – eandre@northsidetlc.com

                                                       /s/ Stephen H. Weil .
